Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 13, 2021

                                      No. 04-21-00412-CR

                                 EX PARTE KEVIN OWENS,

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CR-1906
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER

        On June 18, 2021, Appellant filed a pretrial application for writ of habeas corpus in the
trial court. His application argued that the stalking charges against him are unconstitutional. His
notice of appeal refers to the trial court’s “denial of Writ of Habeas Corpus.”

        The clerk’s record does not contain a signed, appealable order. But see State v.
Wachtendorf, 475 S.W.3d 895, 904 (Tex. Crim. App. 2015) (“[T]he trial court’s oral
pronouncements on the record do not constitute appealable orders.”). Furthermore, a trial court
must certify a defendant’s right to appeal if he has the right to appeal, which has not occurred in
this case. Contra TEX. R. APP. P. 25.2(a)(2).

        We ORDER Appellant to show cause in writing within FIFTEEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction.

       If Appellant does not show cause in writing as ordered, this appeal will be dismissed for
want of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court